Dismiss and Opinion Filed May 12, 2014




                                           Court of Appeals
                                                            S     In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14-00200-CV

                                       MANAS PROPERTIES, LLC, Appellant
                                                    V.
                                        UNITED CENTRAL BANK, Appellee

                                On Appeal from the 429th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 429-00045-2014

                                          MEMORANDUM OPINION
                     Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                       Opinion by Chief Justice Wright
           The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated February 19, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated February 19,

2014, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letters1 dated April 14, 2014 and April 23,

2014, we informed appellant the clerk’s record had not been filed because appellant had not paid

for the clerk’s record. We directed appellant to provide verification of payment or arrangements
     1
       Appellant provided two addresses on the notice of appeal. After the April 14, 2014 letter was returned with a notation unable to forward,
we resent the letter to the second address.
to pay for the clerk’s record. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,

filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140220F.P05                                           /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MANAS PROPERTIES, LLC, Appellant                  On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas
No. 05-14-00200-CV        V.                      Trial Court Cause No. 429-00045-2014.
                                                  Opinion delivered by Chief Justice Wright.
UNITED CENTRAL BANK, Appellee                     Justices Lang-Miers and Brown
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee UNITED CENTRAL BANK recover its costs of this
appeal from appellant MANAS PROPERTIES, LLC.


Judgment entered May 12, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –3–